DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Due to communications filed 5/17/22, the following is a non-final office action.  Due to the restriction requirement filed on 5/5/22, Applicant has elected group I, claims 1-6 without traverse.  Claims 22-31 are new.  Claims 1-6 and 22-31 are pending in this application, has been examined on the merits, and are rejected as follows.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-6 and 22-31 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-6 and 22-31, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite “Mental Process”. The claimed invention is a method that allows for access, update, analysis and communication of electronic hydroponic records, which is a method of managing interactions between people. The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes”  grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, updating, analyzing and communicating hydroponic information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing hydroponic records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, updating, analyzing and communicating information related to hydroponic records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-24, 26-27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLLINS  et al  (EA 039509 B1), and further in view of FLEISHMAN (CN 109891032 B).

As per claim 1, COLLINS et al discloses:
a network interface, a processor coupled to the network interface, (Description:  The control unit includes a central processing unit (CPU), random access memory (RAM), read only memory (ROM), hard disk drive (HDD), input/output interfaces (I/O interface), etc. and ensures that the CPU executes a predetermined control program stored in the ROM. The control program may configure the processor (when executed by the processor) to perform any of the operations and methods described herein); and
 the processor configured to: receive plant observations over the network interface from a plurality of electronic devices, the plant observations for a crop being grown in respective hydroponic systems, (Description:  An integrated system including a demineralization plant, a mixing system and a control system for producing injection water for brackish water flooding can be configured to control the ratio in which reverse osmosis (OO) permeate (produced in the OO unit of the demineralization plant) and nanofiltration permeate ( NF) (obtained in the NF node of the demineralization plant), which in the present description may be referred to as the mixture ratio, during the commissioning of an injection well for low-salinity injection water…can be achieved either by gradual or stepwise increase in the ratio in the mixture of OO-permeate and NF-permeate. Once the target dissolved solids concentration (TSTS) for the main brackish water flood stage is reached, the mixing ratio can be kept constant or substantially constant…During the period of time when the salinity of the injected water decreases, excess OO-permeate from the OO modules of the OO unit can be discharged from the mixing system… The rate at which brackish injection water is injected into the injection well may initially be lower than the injection rate for the main stage of the brackish water flood, so the injection rate increases as the TWTS concentration of the injected water approaches or reaches the target TWTS concentration for the main stage of the waterflood… Once the target concentration of TPTS and the target injectivity (injection rate) of the well for the main stage of low-salinity waterflooding are reached, the discharge of OO-permeate and NF-permeate can be slowed down or stopped altogether);
modify a technique for determining a water profile based on the plant observations, the water profile for growing the type of crop in a hydroponic system; determine a target water profile for growing crops in a target hydroponic system based on the modified technique, the crops in the target hydroponic system include the type of crop, (Claims: a control unit and an injection system for an injection well drilled into an oil-bearing layer of a productive formation…the control unit is configured to dynamically change the operation of the mixing system to control the amount of at least one of the mixed flows of OO-permeate and NF-permeate to change the composition of the mixed flow of injected water compared to the initial composition to obtain the target composition);
provide the target water profile over the network interface to a requesting electronic device, Claims: and the control unit is configured to monitor in real time the pressure in the injection well or in the wellhead of the injection well to increase the pressure to a value equal to the threshold value or n exceeding it, and if the control unit detects an increase in pressure to a value equal to or greater than the threshold value, the control unit either stops the dynamic change in the composition of the mixed injection water stream, or dynamically changes the composition of the mixed injection water stream until the pressure drops below the threshold value, or the control unit is configured to monitor in real time the flow rate of the mixed injection water flow in the discharge line of the injection system downstream of at least one injection pump, to reduce the flow to a threshold value or below it, and if the control unit detects a decrease in flow to a value equal to or below the threshold value, the control unit either stops the dynamic change in the composition of the mixed injection water flow, or dynamically changes the composition of the mixed injection water flow until the flow rate rises above the threshold value).  
COLLINS does not specifically disclose plant observations for a type of crop.  
However, FLEISHMAN (CN 109891032 B) discloses in: Description:  The water is widely tested to assess how the various contaminants appear in the monitoring parameters. An absolute sensor value indicative of contamination is targeted for each water profile in a database. The relative sensor values indicative of contamination are also in the database for each of the water profiles (because each contamination is different in water/fluids of different sources). A plurality of sensor values (absolute and/or opposing) for developing contaminants are also catalotable in the database. As a result, the database includes a plurality of contamination characteristics, which are values and/or parameters of all types of contamination or contamination of a number of different water profiles. The existing database continuously updates the new summary and new parameters, because the learning algorithm of the system learning from the continuous analysis of the sensor data received by the plurality of sensor units…the water system currently provided by the plurality of source, comprising the following steps: (1) drilling, water comprises water and different types of different quality, (2) (3) from the pumping source and sea water desalination. will vary due to different types of parameters/measure the same characteristic of these different water types. Further, each water-type (the same environment] react differently. the water of the system recognize the type of monitoring and analyzing water accordingly, calculating a plurality of parameters to the type of regulating water. In an embodiment, the server computer (cloud) comparing the sensor value of a plurality of transmission with a plurality of predefined sensor value parameter.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by FLEISHMAN in the systems of COLLINS, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 2, COLLINS et al discloses:
wherein: the plant observations include an amount of time it took the type of crop to reach a stage in growth; the processor is further configured to: modify a parameter that defines the amount of time it takes for the type of crop to reach the stage in growth based on the plant observations; and determine the target water profile based on the modified parameter, the target water profile depends on the stage in growth of the type of crop, (Description:  During the period of time when the salinity of the injected water decreases, excess OO-permeate from the OO modules of the OO unit can be discharged from the mixing system, for example, into the water area through the OO-permeate discharge line equipped with an unloading valve. The rate at which brackish injection water is injected into the injection well may initially be lower than the injection rate for the main stage of the brackish water flood, so the injection rate increases as the TWTS concentration of the injected water approaches or reaches the target TWTS concentration for the main stage of the waterflood).
As per claim 4, COLLINS et al discloses:
wherein the water profile for growing the type of crop in a hydroponic system further comprises a target pH, (Description:  Whereas, initial values for the chemical characteristics of the mixed injection water (e.g. concentration of TSPTS, concentrations of one or more individual ions, concentrations of ions of one or more types of individual ions, concentrations of one or more additives to stabilize fine particles, or in some cases pH) can be entered. to the control unit of the complex system, and these values can then be automatically changed by the control system (in steps or gradually), in accordance with the planned profile (law) of the change / distribution of concentration (or in some cases in accordance with the pH change profile), until the target values for the chemical characteristics of the mixed injection water for the main stage of brackish water flooding were achieved).

As per claim 5, COLLINS et al discloses:
the water profile for growing the type of crop in a hydroponic system comprises a first ratio of two or more hydroponic nutrient solutions prior to modifying the technique; and the water profile for growing the type of crop in a hydroponic system comprises a second ratio of the two or more hydroponic nutrient solutions after modifying the technique, (Claim 26. Of Collins:  The method of claim 24 or 25, further comprising increasing the flow rate of the mixed injection water stream from the first flow rate to the second flow rate while increasing the mixture ratio of the reverse osmosis permeate stream compared to the nanofiltration permeate stream by diverting a decreasing portion of the reverse osmosis permeate stream and a decreasing fraction of the nanofiltration permeate stream as the ratio in the mixture increases; and maintaining the flow rate and mixture ratio when the flow rate of the mixed injection water stream reaches the second flow rate and the salinity of the injection stream reaches the second salinity).

As per claim 6, COLLINS et al does not specifically disclose receive a list of different crops having different target water profiles from a first of the electronic devices, the different crops include the type of crop; determine a target water profile for the different crops using the modified technique; and provide the target water profile for the different crops to the first electronic device over the network interface. 
However, FLEISHMAN (CN 109891032) discloses in the Description: The water is widely tested to assess how the various contaminants appear in the monitoring parameters. An absolute sensor value indicative of contamination is targeted for each water profile in a database. The relative sensor values indicative of contamination are also in the database for each of the water profiles (because each contamination is different in water/fluids of different sources). A plurality of sensor values (absolute and/or opposing) for developing contaminants are also catalotable in the database. As a result, the database includes a plurality of contamination characteristics, which are values and/or parameters of all types of contamination or contamination of a number of different water profiles. The existing database continuously updates the new summary and new parameters, because the learning algorithm of the system learning from the continuous analysis of the sensor data received by the plurality of sensor units. …the water system currently provided by the plurality of source, comprising the following steps: (1) drilling, water comprises water and different types of different quality, (2) (3) from the pumping source and sea water desalination. will vary due to different types of parameters/measure the same characteristic of these different water types. Further, each water-type (the same environment] react differently. the water of the system recognize the type of monitoring and analyzing water accordingly, calculating a plurality of parameters to the type of regulating water. In an embodiment, the server computer (cloud) comparing the sensor value of a plurality of transmission with a plurality of predefined sensor value parameter.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by FLEISHMAN in the systems of COLLINS, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, this claim recites limitations similar to those of independent claim 1 and is therefore rejected for similar reasons.

As per claim 23, COLLINS et al discloses:
modifying the technique for determining the water profile based on the plant observations comprises modifying how a ratio of two or more hydroponic nutrient solutions for the type of crop are determined based on the plant observations;

determining the target water profile for growing crops in the target hydroponic system based on the modified technique comprises determining a ratio of the two or more hydroponic nutrient solutions for plants in the target hydroponic system based on the modification of how the ratio of the two or more hydroponic nutrient solutions for the type of crop is determined; and

providing the target water profile over the network interface to the requesting electronic device comprises providing the ratio of the two or more hydroponic nutrient solutions to the requesting electronic device, (Description:  Description:  for example MB, and/or with a fine particle stabilizer concentrate stream) can be controlled to change the TSPTV, ionic composition (for example, changing the concentration of individual ions or varying concentrations by individual ion types, which may result in variable ratios of individual ions or variable ratios by individual ion types), concentrations of one or more fine particle stabilization additives, or pH values, usually setting each of these parameters within specified limits . Whereas, initial values for the chemical characteristics of the mixed injection water (e.g. concentration of TSPTS, concentrations of one or more individual ions, concentrations of ions of one or more types of individual ions, concentrations of one or more additives to stabilize fine particles, or in some cases pH) can be entered. to the control unit of the complex system, and these values can then be automatically changed by the control system (in steps or gradually), in accordance with the planned profile (law) of the change / distribution of concentration (or in some cases in accordance with the pH change profile), until the target values for the chemical characteristics of the mixed injection water for the main stage of brackish water flooding were achieved. Thus, there are start and end setpoints for the composition of the mixed injection water, and a concentration relationship (and in some cases a pH relationship) that must be observed when moving between the start and end setpoints. In general, the target concentration profile (and in some cases pH dependency) changes the chemistry of the mixed injection water over time.)

As per claim 24, COLLINS et al discloses:
the plant observations include an amount of time it took the type of crop to reach a stage in growth; modifying how the ratio of the two or more hydroponic nutrient solutions are determined based on the plant observations comprises modifying a parameter that defines the amount of time it takes for the type of crop to reach the stage in growth based on the plant observations; and determining the ratio of the two or more hydroponic nutrient solutions is further based on the stage in growth of the type of crop, (Description:  During the period of time when the salinity of the injected water decreases, excess OO-permeate from the OO modules of the OO unit can be discharged from the mixing system, for example, into the water area through the OO-permeate discharge line equipped with an unloading valve. The rate at which brackish injection water is injected into the injection well may initially be lower than the injection rate for the main stage of the brackish water flood, so the injection rate increases as the TWTS concentration of the injected water approaches or reaches the target TWTS concentration for the main stage of the waterflood).

As per claim 26, this claim recites limitations similar to those recited in independent claim 1 and is therefore rejected for similar reasons.

As per claim 27, COLLINS et al discloses:
the plant observations include an amount of time it took the type of crop to reach a stage in growth; the instructions further cause the processor to: modify a parameter that defines the amount of time it takes for the type of crop to reach the stage in growth based on the plant observations; and determine the target water profile based on the modified parameter, the target water profile depends on the stage in growth of the type of crop, (Description:  During the period of time when the salinity of the injected water decreases, excess OO-permeate from the OO modules of the OO unit can be discharged from the mixing system, for example, into the water area through the OO-permeate discharge line equipped with an unloading valve. The rate at which brackish injection water is injected into the injection well may initially be lower than the injection rate for the main stage of the brackish water flood, so the injection rate increases as the TWTS concentration of the injected water approaches or reaches the target TWTS concentration for the main stage of the waterflood).

As per claim 29, COLLINS et al discloses:
wherein the water profile for growing the type of crop in a hydroponic system further comprises a target pH, (Description:  Whereas, initial values for the chemical characteristics of the mixed injection water (e.g. concentration of TSPTS, concentrations of one or more individual ions, concentrations of ions of one or more types of individual ions, concentrations of one or more additives to stabilize fine particles, or in some cases pH) can be entered. to the control unit of the complex system, and these values can then be automatically changed by the control system (in steps or gradually), in accordance with the planned profile (law) of the change / distribution of concentration (or in some cases in accordance with the pH change profile), until the target values for the chemical characteristics of the mixed injection water for the main stage of brackish water flooding were achieved).

As per claim 30, COLLINS et al discloses:
the water profile for growing the type of crop in a hydroponic system comprises a first ratio of two or more hydroponic nutrient solutions prior to modifying the technique; and the water profile for growing the type of crop in a hydroponic system comprises a second ratio of the two or more hydroponic nutrient solutions after modifying the technique, (Claim 26. Of Collins:  The method of claim 24 or 25, further comprising increasing the flow rate of the mixed injection water stream from the first flow rate to the second flow rate while increasing the mixture ratio of the reverse osmosis permeate stream compared to the nanofiltration permeate stream by diverting a decreasing portion of the reverse osmosis permeate stream and a decreasing fraction of the nanofiltration permeate stream as the ratio in the mixture increases; and maintaining the flow rate and mixture ratio when the flow rate of the mixed injection water stream reaches the second flow rate and the salinity of the injection stream reaches the second salinity).

Claim(s) 3,  28, is/are rejected under 35 U.S.C. 103 as being unpatentable over COLLINS  et al  (EA 039509 B1), and further in view of FLEISHMAN (CN 109891032 B), and further in view of SMUCKER (CA 2899383 A1).
As per claims 3, 28 COLLINS  et al  does not disclose  wherein the water profile for growing the type of crop in a hydroponic system comprises a hydroponic nutrient solution ratio.
However, SMUCKER discloses in:  Description:  type, soil and crop management practices, water management, or plant rooting depths. products, such as various types of crops useful as cellulosic biomass for types of trees, crop species, and adaptation. Additionally water infiltration in profile 1252 is reduced to near zero by an (at 42 cm depths) having an aspect ratio or width to depth ratio of about 2:1 solution for nutrient evaluations, plant roots beneath the soil surface, root).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by SMUCKER in the systems of COLLINS, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 25, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLLINS  et al  (EA 039509 B1), and further in view of FLEISHMAN (CN 109891032 B), and further in view of PRASAD  et al (CA 2670016 A1).
As per claims 25, 31, COLLINS et al does not disclose:
receiving a list of different plants having different target ratios of the two or more hydroponic nutrient solutions from a first of the remote electronic devices the different plants include the type of crop;
However, FLEISHMAN (CN 109891032) discloses in the Description: The water is widely tested to assess how the various contaminants appear in the monitoring parameters. An absolute sensor value indicative of contamination is targeted for each water profile in a database. The relative sensor values indicative of contamination are also in the database for each of the water profiles (because each contamination is different in water/fluids of different sources). A plurality of sensor values (absolute and/or opposing) for developing contaminants are also catalotable in the database. As a result, the database includes a plurality of contamination characteristics, which are values and/or parameters of all types of contamination or contamination of a number of different water profiles. The existing database continuously updates the new summary and new parameters, because the learning algorithm of the system learning from the continuous analysis of the sensor data received by the plurality of sensor units. …the water system currently provided by the plurality of source, comprising the following steps: (1) drilling, water comprises water and different types of different quality, (2) (3) from the pumping source and sea water desalination. will vary due to different types of parameters/measure the same characteristic of these different water types. Further, each water-type (the same environment] react differently. the water of the system recognize the type of monitoring and analyzing water accordingly, calculating a plurality of parameters to the type of regulating water. In an embodiment, the server computer (cloud) comparing the sensor value of a plurality of transmission with a plurality of predefined sensor value parameter.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by FLEISHMAN in the systems of COLLINS, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
COLLINS et al does not disclose determining a single ratio of the two or more hydroponic nutrient solutions for the different plants based on the hydroponic nutrients for the type of crop; and providing a single ratio to the first remote electronic device over the network interface,
However, PRASAD  et al (CA 2670016 A1) discloses in :  (Description:   The novel nutrient with structurally modified lignite wherein the lignite is structurally modified by reacting with hydrogen peroxide to enhance nutritionally active constituents such as humic acids, the said composition ranging from 0.01: 1 to 10: 1 of lignite: hydrogen peroxide (7,V/v,) depending on concentration of treating solution i.e. hydrogen peroxide (1 to 50%) selected nutrients using structurally modulated lignite is effected by addition of selected nutrient or nutrients,singly or combinedly in a ratio of 0.01: 1 to 10: 1 (W / TV) of added nutrients to lignite. (f) neutralizing the said reaction solution by appropriate addition of acidic, and/or alkaline nutrient solutions, (f) neutralizing the said reaction solution by appropriate addition of acidic, and/or alkaline nutrient solutions),
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by FLEISHMAN in the systems of COLLINS, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
July 18, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628